The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Action is in response to communications filed 2/23/2022.
Claims 1 and 9 are amended. Claims 8, 11 and 17 are cancelled. Claims 1-7, 9, 10, 12-16 and 18-21 are pending.
Claims 1-7, 9 and 10 are rejected. Claim 9 is objected to and Claims 12-16 and 18-21 are allowed.
Response to Arguments
Applicant`s arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant argued that Applicant has amended claim 1 to place allowable claim 8 in independent form in accordance with the Office's indication of allowable subject matter. However, for the Office's indication of allowable subject matter ; claim 8, which dpended on claim 7 for claims 09/16/2021, recited “wherein the concurrent storage of the first and second sets of map data is carried out in response  to the anomalous powering down event”, while amended claim 1 currently recites “transitioning a data storage device from an activated power state to a deactivated power state in response to an anomalous power event; and in response to the anomalous powering down event, storing a first data structure of the plurality of data structures in a corresponding first die set”. Examiner relies on a newly cited reference Reuter to disclose the limitation of “in response to the anomalous powering down event, storing a first data structure of the plurality of data structures in a corresponding first die set”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (US PGPUB 2014/0189209, hereinafter "Sinclair"), and further in view of Kanno et al. (US PGPUB 2018/0247947, hereinafter "Kanno") in view of Cheung (USPGPUB 2018/0189187), in view of Lubbers (US 7,814,351), and further in view of Reuter (USPGPUB 2010/0080057).
As per independent claim 1, Sinclair discloses a method comprising: dividing a population of semiconductor memory dies in a non-volatile memory (NVM) into a plurality of die sets, at least one of the die sets containing two or more of the semiconductor memory dies [(Paragraphs 0052-0054 and 0056-0057; FIGs.1 and 4) where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be fabricated on respective separate die, or the layers may be fabricated on a combination of single flash layer die and combined flash layer die. Although specific bit per cell configurations of one, two and three bits are illustrated, other combinations are contemplated where the first flash memory layer has a lower bit per cell configuration than the second flash memory layer and the second flash memory layer, in turn, has a lower bit per cell configuration than the third flash memory layer. FIG. 4B illustrates the non-volatile memory 401 of FIG. 4A where the first and second flash memory layers 402, 404 are located on one die 440 and the third flash memory layer 406 is located on a separate die 442. Also, although three layers are illustrated in FIGS. 4A and 4B, a greater number of layers may be implemented in other embodiments to correspond to the claimed limitation], the semiconductor memory dies connected to a controller using a number of parallel channels so that less than all of the semiconductor memory dies are connected to each channel [(Paragraphs 0052-0054 and 0056-0057; FIGs.1, 4A-B and 5) where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be fabricated on respective separate die, or the layers may be fabricated on a combination of single flash layer die and combined flash layer die. Although specific bit per cell configurations of one, two and three bits are illustrated, other combinations are contemplated where the first flash memory layer has a lower bit per cell configuration than the second flash memory layer and the second flash memory layer, in turn, has a lower bit per cell configuration than the third flash memory layer. FIG. 4B illustrates the non-volatile memory 401 of FIG. 4A where the first and second flash memory layers 402, 404 are located on one die 440 and the third flash memory layer 406 is located on a separate die 442. Also, although three layers are illustrated in FIGS. 4A and 4B, a greater number of layers may be implemented in other embodiments. Also, controller 424 may be implemented in a single integrated circuit chip and may communicate with the different layers 402, 404, 406 in the non-volatile memory 401 over one or more command channels 436. The controller may have its own internal bus that links non-volatile memory 432 in the controller 424 containing code to initialize ("boot") the system, DRAM 408, interface 434, and circuits 430 that calculate and check an error correction code (ECC) for data passing through the controller between the multi-layer flash memory 401 and the host. Controller executable code for implementing memory management instructions such as described herein may be stored in the multi-layer flash memory 401, for example in the first flash memory layer 402. Additional details on versions of a multi-layer memory device may be found in U.S. application Ser. No. 13/077,487, filed Mar. 31, 2011, and published as US Pub. No. 2012/0254574, wherein the entirety of the aforementioned application is incorporated herein by reference and the controller selects a memory layer to receive data from the host. The selection may be based on whether the data from the host that is received at the DRAM from the interface, such as a SATA interface, is sequential or non-sequential (at 504). For example, if the data received is sequentially addressed with host LBA addresses, the controller may direct the data from the DRAM directly to the second flash memory layer (at 506). In contrast, if the data is random or non-sequentially addressed data, that data may be directed from the DRAM straight to the first flash memory layer (at 508) to correspond to the claimed limitation]; generating a plurality of map data portion data structures [(Paragraphs 0015, 0051 and 0062; FIGs.1 and 7) where the memory cells of each of blocks 208, 210, 212, and 214, for example, are each divided into eight pages P0-P7. Alternately, there may be 16, 32 or more pages of memory cells within each block. A page is the unit of data programming within a block, containing the minimum amount of data that are programmed at one time. The minimum unit of data that can be read at one time may be less than a page. A metapage 328 is illustrated in FIG. 3 as formed of one physical page for each of the four blocks 208, 210, 212 and 214. The metapage 328 includes the page P2 in each of the four blocks but the pages of a metapage need not necessarily have the same relative position within each of the blocks. A metapage is the maximum unit of programming. The blocks disclosed in FIGS. 2-3 are referred to herein as physical blocks because they relate to groups of physical memory cells as discussed above. As used herein, a logical block is a virtual unit of address space defined to have the same size as a physical block. Each logical block includes a range of logical block addresses (LBAs) that are associated with data received from a host 100. The LBAs are then mapped to one or more physical blocks in the storage device 102 where the data is physically stored to correspond to the claimed limitation], each map data portion associating logical addresses of user data blocks with physical addresses for an entirety of a corresponding die set [(Paragraphs 0052-0054, 0056-0057, 0061-0062 and 0065; FIGs.1 and 5) where, referring to FIG. 5, an exemplary method implemented by the controller of the storage device for moving data into and/or between the flash layers is disclosed. In one implementation, when data is received from a host write (at 502), the controller selects a memory layer to receive data from the host. The selection may be based on whether the data from the host that is received at the DRAM from the interface, such as a SATA interface, is sequential or non-sequential (at 504). For example, if the data received is sequentially addressed with host LBA addresses, the controller may direct the data from the DRAM directly to the second flash memory layer (at 506). In contrast, if the data is random or non-sequentially addressed data, that data may be directed from the DRAM straight to the first flash memory layer (at 508). In one implementation, data received at any one time from the host is considered to be sequential if the host LBA data addresses of the data received are sequential for an amount of data sufficient to fill a complete metapage of a metablock in the multi-layer memory to correspond to the claimed limitation]. 
Sinclair does not appear to explicitly disclose each of the die sets separately addressed by an associated user, and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set.
Kanno discloses each of the die sets separately addressed by an associated user [(Paragraphs 0009, 0013, 0022, 0047 and 0069-0071; FIGs. 2, 3 and 6) where the controller classifies the plurality of nonvolatile memory dies into a plurality of die groups such that each of the plurality of nonvolatile memory dies belongs to only one die group. The controller performs a data write/read operation for one of the plurality of die groups in accordance with an I/O command from the host designating one of a plurality of regions including at least one region corresponding to each die group to correspond to the claimed limitation], and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set [(Paragraphs 0076-0077, 0107, 0111, 0117, 0130, 0132, 0134; FIG.3) where each of the plurality of regions may be implemented by a namespace. Each namespace corresponds to a region in the NAND flash memory 5. A logical address range (LBA range) is allocated to each namespace. The size of the LBA range (in other words, the number of LBAs) can be varied with the namespace. The individual namespaces are identified by identifiers of the name spaces. A write command from the host 2 includes the identifier of a particular namespace, in other words, a namespace ID (NSID). The controller 4 determines a region (namespace) to be accessed to which write data is to be written, based on the namespace ID in the write command from the host 2. Also, The NVM set 60 is utilized as a physical storage space for at least one region (namespace) which can be designated by the host 2. The NVM set 60 may be a physical storage space dedicated to only one namespace. FIG. 3 illustrates a case where the NVM set 60 is utilized as a physical storage space for the two namespaces 100, 101, The NVM set 61 comprises the NAND flash memory die 601 connected to the channel Ch0, the NAND flash memory die 611 connected to the channel Ch1, the NAND flash memory die 621 connected to the channel Ch2, . . . and the NAND flash memory die 641 connected to the channel ChN. The blocks (free blocks) which belong to the NVM set 61 and which hold no valid data are each managed by a free block pool 81 corresponding to the NVM set 61. In the process of initializing the SSD 3, the controller 4 places all the blocks belonging to the NVM set 61, in other words, all the blocks in the NAND flash memory dies 601, 611, 621, . . . 641, in the free block pool 81 corresponding to the NVM set 61, where the namespace 102 exclusively uses the one NVM subset 91. No die contention or GC contention occurs between the namespace 102 and the other namespaces (Paragraphs 0076-0077, 0107, 0111, 0117, 0130, 0132, 0134; FIG.3). So Kanno teaches namesspaces, that identify and describe user data blocks, stored in corresponding die set to correspond to user data blocks stored in the corresponding die set, so that no die set stores a map data portion describing user data blocks in a different die set as required by this claim language to correspond to the claimed limitation]. 
Sinclair and Kanno are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair and Kanno before him or her, to modify the method of Sinclair to include the feature where no die set stores a map data portion describing user data blocks in a different die set of Kanno because it will improve host data access scheme.
The motivation for doing so would be to [enables a host to access the SSD without causing die contention (Paragraph 0007 of Kanno)].
Sinclair/Kanno does not appear to explicitly disclose each of the plurality of die sets configured to store user data blocks associated with a different user, each of the plurality of data structures stored in memory, comprising map data separate from user data, each of the plurality of data structures stored in memory, comprising map data separate from user data.
Cheung discloses each of the plurality of die sets configured to store user data blocks associated with a different user, each of the plurality of data structures stored in memory, comprising map data separate from user data [(Paragraphs 0013, 0029; FIGs. 2, 3 and 6) where each of non-volatile memory 160A-160C includes two blocks (i.e., blocks 0 and 1 in non-volatile memory 160A, blocks 2 and 3 in non-volatile memory 160B, and blocks 4 and 5 in non-volatile memory 160C) as depicted in FIG. 2. Further, for example, each of blocks 0-5 in non-volatile memory 160A-160C includes two pages (i.e., pages P0 and P1 in block 0, pages P2 and P3 in block 1, pages P4 and P5 in block 2, pages P6 and P7 in block 3, pages P8 and P9 in block 4, pages P10 and P11 in block 5),So Cheung teaches blocks 0, 1 for NVM 160A , blocks 2, 3 for NVM 160B; and blocks 4, 5 for NVM 160C to correspond to the claimed limitation], each of the plurality of data structures stored in memory, comprising map data separate from user data [(Paragraphs 0031-0032, 0036 and 0038; FIGs. 2, and 4) where each of the subsets of mapping table 250 may be assigned to respective cores tasked with validity table recovery operation. For example, as depicted in FIG. 2, mapping table 250 is partitioned into four subsets (e.g., subset 242, subset 244, subset 246, subset 248) of logical addresses L0-L11 based on four cores (i.e., cores 0-3) in controller 140. Subsets 242-248 are assigned to cores 0-3, respectively, in FIG. 2. For example, subset 242 includes logical addresses (LA) L0-L2. In addition to a subset of logical addresses, each of subsets 242-248 may also include corresponding physical addresses and corresponding data validity information. For example, corresponding physical addresses and corresponding data validity information may be transferred to each of cores 0-3 at the time subsets 242-248 are assigned to the cores. In some aspects, each of cores 0-3 may refer back to mapping table 250 at the time of checking the validity of data stored in the physical addresses to correspond to the claimed limitation]. 
Sinclair/Kanno and Cheung are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair/Kanno and Cheung before him or her, to modify the method of Sinclair/Kanno to include the feature where a map data portion describing different user data blocks of Kanno because it will improve host data access scheme.
The motivation for doing so would be to [improves performance of data storage systems, for example, by recovering validity data utilizing multiple processor cores according to the processes described herein (Paragraph 0014 of Cheung)].
Sinclair/Kanno does not appear to explicitly disclose transitioning a data storage device from an activated power state to a deactivated power state in response to an anomalous power event.
Lubbers discloses transitioning a data storage device from an activated power state to a deactivated power state in response to an anomalous power event [(Column 8, lines 26-32; FIGs. 1 and 8) where Lubbers teaches to power down all the storage devices 128 occurs from about 2215 until about 0530 when the reduced power mode is again interrupted by a low frequency activity event denoted 200. Note that other opportunities for powering down all the storage devices appear after the event 200 and before about 0730, aid from about 1230 and 1300 to correspond to the claimed limitation]. 
Sinclair/Kanno/Cheung and Lubbers are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair/Kanno/Cheung and Lubbers before him or her, to modify the method of Sinclair/Kanno to include the storage device suspension due to power interruption of Lubbers because it will improve data access scheme. The motivation for doing so would be to [intelligent data storage subsystem that self-deterministically allocates, manages, and protects its respective data storage capacity and presents that capacity as a virtual storage space to the network to accommodate global storage requirements (Column 1, lines 45-50 of Lubbers)]
Sinclair/Kanno/ Lubbers does not appear to explicitly disclose in response to the anomalous powering down event, storing a first data structure.
Reuter discloses in response to the anomalous powering down event, storing a first data structure [(Paragraphs 0005 and 0008-0009; FIGs. 1 and 8) where Reuter teaches that, to efficiently handle interruption of system main power, a backup controller is provided to use power provided by the capacitor-based power supply for backup copying of data from the volatile storage to the persistent storage. In response to detecting interruption of the main power, the controller begins the backup copying of data from the volatile storage to the persistent storage (both of which are also powered by the capacitor-based power supply) to correspond to the claimed limitation]. 
Sinclair/Kanno/Cheung/ Lubbers and Reuter are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair/Kanno/Cheung and Reuter before him or her, to modify the method of Sinclair/Kanno to include the controller of Reuter because it will improve data access scheme. The motivation for doing so would be  [ allows for quicker resumption of normal operation of the system, and avoids a potentially lengthy recovery procedure in which data is being copied from persistent storage to volatile storage (Paragraph 0009 of Reuter)]
Therefore, it would have been obvious to combine Sinclair, Kanno, Cheung, Lubbers and Reuter to obtain the invention as specified in the instant claim.
As per dependent claim 2, Kanno discloses wherein each die set is formed of semiconductor memory dies connected to each of the parallel channels [(Paragraphs 0065-0066; FIGs.2, 3 and 6) where, in Fig.2, each NVM set spans a plurality of channels Ch0, Ch1, Ch2, . . . ChN. These NVM sets may by obtained by striping the K.times.N NAND flash memory dies 600 to 646 across the channels Ch0, Ch1, Ch2, . . . ChN. For example, the NVM set 60 comprises the NAND flash memory dies 600, 610, 620, . . . 640 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 61 comprises the NAND flash memory dies 601, 611, 621, . . . 641 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 62 comprises the NAND flash memory dies 602, 603, . . . 605, 606 connected to the channel Ch0, the NAND flash memory dies 612, 613, . . . 615, 616 connected to the channel Ch1, the NAND flash memory dies 622, 623, . . . 625, 626 connected to the channel Ch2, and the NAND flash memory dies 642, 643, . . . 645, 646 connected to the channel ChN. The K.times.N NAND flash memory dies 600 to 646 is classified into the plurality of NVM sets each spanning the plurality of channels. In each of the NVM sets, a data write/read operation can be simultaneously performed on up to N NAND flash memory dies to correspond to the claimed limitation]. 
As per dependent claim 3, Kanno discloses wherein each die set is formed of semiconductor memory dies that are connected to less than all of the parallel channels [(Paragraphs 0065-0066; FIGs.2, 3 and 6) where, in Fig.2, each NVM set spans a plurality of channels Ch0, Ch1, Ch2, . . . ChN. These NVM sets may by obtained by striping the K.times.N NAND flash memory dies 600 to 646 across the channels Ch0, Ch1, Ch2, . . . ChN. For example, the NVM set 60 comprises the NAND flash memory dies 600, 610, 620, . . . 640 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 61 comprises the NAND flash memory dies 601, 611, 621, . . . 641 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 62 comprises the NAND flash memory dies 602, 603, . . . 605, 606 connected to the channel Ch0, the NAND flash memory dies 612, 613, . . . 615, 616 connected to the channel Ch1, the NAND flash memory dies 622, 623, . . . 625, 626 connected to the channel Ch2, and the NAND flash memory dies 642, 643, . . . 645, 646 connected to the channel ChN. The K.times.N NAND flash memory dies 600 to 646 is classified into the plurality of NVM sets each spanning the plurality of channels. In each of the NVM sets, a data write/read operation can be simultaneously performed on up to N NAND flash memory dies to correspond to the claimed limitation]. 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno in view of Cheung in view of Lubbers in view of Reuter, as applied to claim 1 above, and further in view of Hahn et al. (US PGPUB 2019/0155749) (hereinafter ‘Hahn’).
As per dependent claim 4, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein each map data portion is characterized as a forward map having a transition layer associating a logical address of each of the user data blocks with a physical address within the corresponding die set at which the user data block is stored.
However, Hahn discloses wherein each map data portion is characterized as a forward map having a transition layer associating a logical address of each of the user data blocks with a physical address within the corresponding die set at which the user data block is stored [(Paragraphs 0045-0046; FIGs 1 and 3) where the present invention of Hahn teaches that, with regards to Fig.1, the Flash Translation Layer (FTL) or Media Management Layer (MML) 338 may be integrated as part of the flash management that may handle errors and interfacing with the host. In particular, the FTL 338 is responsible for the internals of non-volatile memory management. In particular, the FTL 338 may include an algorithm in the memory device firmware which translates writes from the host into writes to the memory of a memory die 308. The FTL 338 may be needed because: 1) the memory may have limited endurance; 2) the memory may only be written in multiples of pages; and/or 3) the memory may not be written unless it is erased as a block. FTL 338 understands these potential limitations of the memory which may not be visible to the host. Accordingly, the FTL 338 attempts to translate the writes from host into writes into the non-volatile memory 124, which can be flash memory. The FTL 338 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 308. This can includes updating the L2P tables and the P2L tables during programming, erasing and performing move commands to correspond to the claimed limitation]. 
Kanno and Hahn are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Hahn before him or her, to modify the method of Kanno to include the FTL of Hahn because it will improve data storage performance.
The motivation for doing so would be to [avoid relocating a chunk of data from IS memory to MS memory where that chunk of data will be read shortly after being written, as its read latency would be lower if it is kept in the IS memory (Paragraph 0003 by Hahn)].
Therefore, it would have been obvious to combine Kanno and Hahn to obtain the invention as specified in the instant claim.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno in view of Cheung in view of Lubbers in view of Reuter, as applied to claim 1 above, and further in view of Feldman et al. (US PGPUB 2012/0191937) (hereinafter ‘Feldman’).
As per dependent claim 5, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the user data blocks are stored to garbage collection units (GCUs) each comprising an erasure block (EB) selected from each die in the associated die set.
However, Feldman discloses wherein the user data blocks are stored to garbage collection units (GCUs) each comprising an erasure block (EB) selected from each die in the associated die set [(Paragraphs 0026 and 0050-0052; FIGs 1 and 4) where the memory units comprise flash memory units. It should be noted that certain flash memory units include dual -plane and/or quad -plane operation modes. In such modes, the flash memory unit can be programmed and/or erased in "bigger chunks." The "bigger chunks" may be two or more times a size of a minimum addressable storage unit (i.e., an erasure block). The different embodiments described above are applicable to memory channels with memory units that operate in dual -plane, quad -plane, or any other such modes. Thus, it should be noted that, although the above-described embodiments equate a garbage collection unit to a single erasure block, in some embodiments, multiple erasure blocks might constitute a single garbage collection unit. The above-described embodiments primarily deal with garbage collection in a single memory channel. FIG. 4 and the corresponding description below address garbage collection in multi-channel memories to correspond to the claimed limitation]. 
Kanno and Feldman are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Hahn before him or her, to modify the method of Kanno to include the garbage collection management of Feldman because it will improve data storage performance.
The motivation for doing so would be to [ensure that there are a maximal number of erasure blocks empty at any given time. This means that the drive can sustain write performance for the longest possible period of time (Paragraph 0019 by Feldman)].
Therefore, it would have been obvious to combine Kanno and Feldman to obtain the invention as specified in the instant claim.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno in view of Cheung in view of Lubbers in view of Reuter, as applied to claims 1 above, and further in view of Carey et al. (US PGPUB 2017/0123707) (hereinafter ‘Carey’).
As per dependent claim 6, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the semiconductor memory dies form a memory space of a data storage device configured in accordance with an NVMe (Non- Volatile Memory Express) specification industry adopted standard, wherein each die set is characterized as an NVM set to provide data storage for a separate NVMe user, and wherein each NVM set is accessed using a PCIe (Peripheral Component Interface Express) interface.
However, Carey discloses wherein the semiconductor memory dies form a memory space of a data storage device configured in accordance with an NVMe (Non- Volatile Memory Express) specification industry adopted standard, wherein each die set is characterized as an NVM set to provide data storage for a separate NVMe user [(Paragraphs 0017-0022; FIGs 1 and 2) where the present invention of Carey teaches that, with regards to Fig.1, the memory device 101 may be configured to operate based on non-volatile memory express ( NVMe) specification (developed by NVM Express Work Group in Wakefield, Mass., USA). In this example, each of portions 111, 112, and 113 can be created during creation of namespaces in accordance with NVMe specification, such that portions 111, 112, and 113 can include three corresponding namespaces. Each of the three namespaces can be associated with a unique namespace ID (NSID) in accordance with NVMe specification. Thus, IDs 141, 142, and 143 can include NSIDs associated with the namespaces included in portions 111, 112, and 113 to correspond to the claimed limitation], and wherein each NVM set is accessed using a PCIe (Peripheral Component Interface Express) interface [(Paragraphs 0017-0022; FIGs 1 and 2) where the present invention of Carey teaches that, with regards to Fig.1, the host 102 can include a host controller 150 and an interface (e.g., host interface) 160. Host controller 150 can include a central processing unit (CPU). Host controller 150 can provide control information CTL to memory device 101 through interface 160 of host 102, connection 103, and interface 130 of memory device 101. Examples of connection 103 include conductive traces (e.g., a bus) on a circuit board (e.g., motherboard), a wire cable, or a combination of both. Each of interfaces 130 and 160 can include components (e.g., connectors and circuitry) that comply with Peripheral Component Interconnect Express ( PCIe) specification, Serial Advanced Technology Attachment (SATA) specification, Serial Attached Small Computer System Interface (SAS) specification, or other specifications. Thus, each of interfaces 130 and 160 may include a connector having a form factor (e.g., physical dimension and conductive terminals) complying with PCIe, SATA, SAS, or other specifications to correspond to the claimed limitation]. 
Kanno and Carey are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Carey before him or her, to modify the method of Kanno to include the NAND flash of Carey because it will improve data storage access performance.
The motivation for doing so would be to [allow memory device 101 to be more suitable for some usage environments (e.g., steady state operations in some computing systems) than some conventional memory devices (e.g., some conventional SSDs) (Paragraph 0030 by Carey)].
Therefore, it would have been obvious to combine Kanno and Carey to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno in view of Cheung in view of Lubbers in view of Reuter, as applied to claims 1 above, and further in view of Sivasankaran et al. (US PGPUB 2015/0169228) (hereinafter ‘Sivasankaran’).
As per dependent claim 7, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the storing step comprises concurrently storing at least a first set of map data to a first die set and a second set of map data to a second die set at the same time.
However, Sivasankaran discloses wherein the storing step comprises concurrently storing at least a first set of map data to a first die set and a second set of map data to a second die set at the same time [(Paragraphs 0031-0032, 0052, 0056, 0098 and 0112; FIGs 1 and 2) where the storage engine 154 may be configured to determine a group of dies of the plurality of dies that may be programmed concurrently based on the storage scheme(s) 152. The storage engine 154 may also be configured to determine to use the first die 132 in the single-bit mode and to use the second die 142 in the multi-bit mode. For example, the storage engine 154 may determine to use the first die 132 and the second die 142 based on the storage scheme(s) 152. When the first die 132 is determined to be programmed according to the single-bit mode, the storage engine 154 may allocate a first number of blocks of the first die 132 to be programmed according to the single-bit mode. When the second die 142 is determined to be programmed according to the multi-bit mode, the storage engine 154 may allocate a second number of blocks of the second die 142 to be programmed according to the multi-bit mode. The first number of blocks may be greater than the second number of blocks to correspond to the claimed limitation]. 
Kanno and Sivasankaran are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Sivasankaran before him or her, to modify the method of Kanno to include the concurrent programming of the plurality of dies of Sivasankaran because it will improve data storage performance.
The motivation for doing so would be to [result in a lower monetary cost and reduced power consumption (Paragraph 0009 by Sivasankaran)].
Therefore, it would have been obvious to combine Kanno and Sivasankaran to obtain the invention as specified in the instant claim.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno in view of Cheung in view of Lubbers in view of Reuter, as applied to claim 1 above, and further in view of Chen et al. (US PGPUB 2015/0127883) (hereinafter ‘Chen’).
As per dependent claim 10, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein each of the semiconductor memory dies is characterized as a NAND flash memory die comprising a plurality of flash memory cells in which data are stored.
However, Chen discloses wherein each of the semiconductor memory dies is characterized as a NAND flash memory die comprising a plurality of flash memory cells in which data are stored [(Paragraph 0071; FIGs 1 and 2) where the present invention of Chen teaches that each Flash Device 192 has, in some embodiments, one or more individual Flash Die 194. According to type of a particular one of Flash Device 192, a plurality of Flash Die 194 in the particular Flash Device 192 is optionally and/or selectively accessible in parallel. Flash Device 192 is merely representative of one type of storage device enabled to communicatively couple to SSD Controller 100. In various embodiments, any type of storage device is usable, such as an SLC NAND flash memory, MLC NAND flash memory, NOR flash memory, flash memory using polysilicon or silicon nitride technology-based charge storage cells, two- or three-dimensional technology-based flash memory, read-only memory, static random access memory, dynamic random access memory, ferromagnetic memory, phase-change memory, racetrack memory, ReRAM, or any other type of memory device or storage medium to correspond to the claimed limitation]. 
Kanno and Chen are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Chen before him or her, to modify the method of Kanno to include the NAND flash of Chen because it will improve data storage access performance.
The motivation for doing so would be to [reduce or eliminate the read performance penalty (Paragraph 0014 by Chen)].
Therefore, it would have been obvious to combine Kanno and Chen to obtain the invention as specified in the instant claim.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, Claims 1-7 and 10 are rejected. Claim 9 is objected to and claims 12-16 and 18-21 are allowed.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 9  that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 8, the limitations of “a subsequent step of concurrently transferring the first and second sets from the corresponding first and second die sets to a local cache memory of a controller circuit in response to a powering up event subsequently transitioning the data storage device from the deactivated power state to an activated power state”.
The reasons for allowance of independent claim 21 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 21, the limitations of “controller circuit configured to apportion the semiconductor memory dies into a plurality of die sets each configured to store user data blocks associated with a different user, to generate a separate set of map data as a data structure in a memory to describe user data blocks stored to each die set, and in response  data storage device incorporating the 6semiconductor memory dies transitioning, in response  to an anomalous power event, from an activated power state to a deactivated power state, to concurrently store at least a first set of map data to a first die set and a second set of map data to a second die set, and so that no die set stores map data associated with a different die set”. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135